UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1697


CHARLES OWUSU ANI,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   November 26, 2013              Decided:   December 19, 2013


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


David Goren, LAW OFFICE OF DAVID GOREN, Silver Spring, Maryland,
for Petitioner.   Stuart F. Delery, Assistant Attorney General,
Linda S. Wernery, Assistant Director, James E. Grimes, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Charles   Owusu       Ani,    a    native       and    citizen     of    Ghana,

petitions       this    court    for    review       of    the      Board    of   Immigration

Appeals’        (“Board”)      order     affirming            the     immigration       judge’s

denial of his request to continue his removal proceedings.                                 Ani

sought     a    continuance      to    allow       his    wife,       who   is    an   American

citizen, to administratively appeal USCIS’s * order revoking its

prior approval of the I-130 visa petition she had filed for

Ani’s benefit.          The Attorney General argues that this petition

for   review      has   been    rendered          moot    by   the     Board’s     subsequent

affirmance of USCIS’s decision.                   We agree.

                Whether the court is “presented with a live case or

controversy” is an issue that “goes to the heart of the Article

III jurisdiction of the courts.”                         Friedman’s, Inc. v. Dunlap,

290   F.3d      191,    197    (4th    Cir.    2002)      (internal         quotation    marks

omitted).         To qualify for adjudication in federal court, “an

actual controversy must be extant at all stages of review, not

merely     at    the    time    the    complaint         is    filed.”       Arizonans     for

Official English v. Arizona, 520 U.S. 43, 67 (1997) (internal

quotation marks omitted).               “[I]f an event occurs while a case is

pending on appeal that makes it impossible for the court to

grant ‘any effectual relief whatever’ to a prevailing party, the

      *
          United States Citizenship and Immigration Services.



                                               2
appeal must be dismissed.”            Church of Scientology of Cal. v.

United States, 506 U.S. 9, 12 (1992) (quoting Mills v. Green,

159 U.S. 651, 653 (1895)).

            The sole issue in this petition for review is Ani’s

challenge    to    the    Board’s   decision    affirming       the    immigration

judge’s denial of his request for a continuance.                       Even if we

were to accept Ani’s arguments and remand the case, Ani’s basis

for seeking a continuance is no longer viable.                    Therefore, we

cannot render a decision that would affect Ani’s legal rights.

See Qureshi v. Gonzales, 442 F.3d 985, 988-89 (7th Cir. 2006).

            We    accordingly    dismiss     this   petition     for    review   as

moot.      We dispense with oral argument because the facts and

legal    contentions      are   adequately    presented    in     the   materials

before   this     court   and   argument   would    not   aid    the    decisional

process.

                                                           PETITION DISMISSED




                                       3